DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed on March 4th, 2021 has been partially entered.
The amendment of claims 1-4, 6-11, 13-18, and 20, drawings, specification, and abstract have been acknowledged.
In view of the amendment filed on March 4th, 2021 and the examiner’s amendment, the claim objections and 35 U.S.C. 112(b) rejections have been withdrawn.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Nicholas Russell (Reg. No. 68,922) on March 16th, 2021.
The application has been amended as follows: 
Please enter claims 2-6, 9-13, and 16-19 as they appear in the amendment filed on March 4th, 2021.
Please amend claims 1, 7, 8, 14, 15, and 20 as indicated below (please note that Applicant’s amendment filed on March 4th, 20201 is underlined and the examiner’s amendment is underlined and bolded).


a memory device with computer-readable program code stored thereon; 
a communication device; 
a processing device operatively coupled to the memory device and the communication device, wherein the processing device is configured to execute the computer-readable program code to: 
receive an electronic image associated with a resource distribution instrument; 
perform bi-tonal transformation to generate a resource distribution instrument image for internal processing and external processing of the resource distribution instrument; 
identify unresolved indicia associated with the generated resource distribution instrument image, wherein the unresolved indicia includes a missing or faded data element; 
queue the resource distribution instrument image for encoding based on identification of unresolved indicia including blank 
encode the resource distribution instrument image via overlay with an encoded version of the missing or faded [[a]] data element; 
continue the internal processing of the [[a]] resource distribution instrument using the resource distribution instrument image, wherein continuing the internal processing allows internal users access to the encoded version of the missing or faded data element for identification of the blank 
remove the encoded version of the missing or faded data element from the resource distribution instrument image upon external transmission

Claim 7 (Currently Amended). The system of claim 1, wherein the encoding the resource distribution instrument image via overlay with  the encoded version of  the missing or faded data element further comprises digitally or virtually encoding on a Magnetic Ink Character Recognition (MICR) line of the resource distribution instrument image an amount of resource distribution associated with the resource distribution instrument, wherein a location of the amount on the resource distribution instrument image is blank 

Claim 8 (Currently Amended). A computer program product for real-time image capture correction, the computer program product comprising at least one non-transitory computer-readable medium having computer-readable program code portions embodied therein, the computer-readable program code portions comprising: 
an executable portion configured for receiving an electronic image associated with a resource distribution instrument; 
an executable portion configured for performing bi-tonal transformation to generate a resource distribution instrument image for internal processing and external processing of the resource distribution instrument; 
an executable portion configured for identifying unresolved indicia associated with the generated resource distribution instrument image, wherein the unresolved indicia includes a missing or faded data element; 
an executable portion configured for queuing the resource distribution instrument image for encoding based on identification of unresolved indicia including blank 
an executable portion configured for encoding the resource distribution instrument image via overlay with an encoded version of the missing or faded [[a]] data element; 
an executable portion configured for continuing the internal processing of the [[a]] resource distribution instrument using the resource distribution instrument image, wherein continuing the internal processing allows internal users access to the encoded version of the missing or faded data element for identification of the blank 
version of the missing or faded data element from the resource distribution instrument image upon external transmission.

Claim 14 (Currently Amended). The computer program product of claim 8, wherein the encoding the resource distribution instrument image via overlay with  the encoded version of  the missing or faded data element further comprises digitally or virtually encoding on a Magnetic Ink Character Recognition (MICR) line of the resource distribution instrument image an amount of resource distribution associated with the resource distribution instrument, wherein a location of the amount on the resource distribution instrument image is blank 

Claim 15 (Currently Amended). A computer-implemented method for real-time image capture correction, the method comprising: 
providing a computing system comprising a computer processing device and a non- transitory computer readable medium, where the computer readable medium comprises configured computer program instruction code, such that when said instruction code is operated by said computer processing device, said computer processing device performs the following operations: 
receiving an electronic image associated with a resource distribution instrument; 
performing bi-tonal transformation to generate a resource distribution instrument image for internal processing and external processing of the resource distribution instrument; 
identifying unresolved indicia associated with the generated resource distribution instrument image, wherein the unresolved indicia includes a missing or faded data element; 
queuing the resource distribution instrument image for encoding based on identification of unresolved indicia including blank 
the missing or faded [[a]] data element; 
continuing the internal processing of the [[a]] resource distribution instrument using the resource distribution instrument image, wherein continuing the internal processing allows internal users access to the encoded version of the  missing or faded data element for identification of the blank 
removing the encoded version of the missing or faded data element from the resource distribution instrument image upon external transmission.

Claim 20 (Currently Amended). The computer-implemented method of claim 15, wherein the encoding the resource distribution instrument image via overlay with  the encoded version of  the missing or faded data element further comprises digitally or virtually encoding on a Magnetic Ink Character Recognition (MICR) line of the resource distribution instrument image an amount of resource distribution associated with the resource distribution instrument, wherein a location of the amount on the resource distribution instrument image is blank 

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Applicant has overcome all of the 35 U.S.C. 112(b) rejections and incorporated allowable subject matter with the independent claims. The examiner’s statement of reasons for indicating allowable subject matter was also included in the previous Office action mailed on December 31st, 2020 (see pages 5-6).
In summary, the closest prior art (U.S. 8,688,579) teaches that it was known at the time the application was filed to automatically process remotely scanned check images for 
However, the prior art, alone or in combination, does not appear to teach or suggest overlaying a bi-tonal converted images with an encoded data of the missing or faded data element for internal use and removing the overlay upon external transmission.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SOO J SHIN whose telephone number is (571)272-9753.  The examiner can normally be reached on M-F; 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Bella can be reached on (571)272-7778.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access 






/Soo Shin/Primary Examiner, Art Unit 2667